     Case 2:20-cr-00167-JCM-NJK Document 44
                                         45 Filed 03/26/21
                                                  03/29/21 Page 1 of 3




LISA A. RASMUSSEN, ESQ.
Nevada Bar No. 7491
THE LAW OFFICES OF KRISTINA WILDEVELD & ASSOCIATES
550 E. Charleston Blvd., Suite A
Las Vegas, NV 89104
Phone (702) 222-0007
Fax (702) 222-0001
Email: Lisa@Veldlaw.com

Attorneys for Defendant Justin Wright



                                  DISTRICT COURT

                              CLARK COUNTY, NEVADA



UNITED STATES OF AMERICA,                )
                                         )    CASE NO. 2:20-cr-00167 JCM-NJK
                Plaintiff,               )
                                         )    STIPULATION TO CONTINUE
          vs.                            )    MOTION DEADLINES
                                         )
ALEXIS CATALAN,                          )
DANIEL LEATH, and                        )
JUSTIN WRIGHT,                           )

                Defendants.

      COME NOW the parties, the United States of America, by and through its
counsel, Brett C. Ruff, Assistant United States Attorney; Alexis Catalan, by and
through her attorney, Nisha Brooks-Whittington, Assistant Federal Public Defender;
Daniel Leath, by and through his attorney, Dustin Marcello, Esq.; and Justin Wright, by
and through his attorney, Lisa A. Rasmussen, Esq., and hereby stipulate as follows:




                                             -1-
     Case 2:20-cr-00167-JCM-NJK Document 44
                                         45 Filed 03/26/21
                                                  03/29/21 Page 2 of 3




       1.     Counsel for Justin Wright has requested an extension of time to file any

pretrial motions on behalf of Mr. Wright based on an ongoing conversation with the

government that could obviate the need to file a pretrial motion.

       2.     The government is not opposed to extending the motions deadline for all

three defendants in this case for a period of 30 days.

       3.     Defendants Catalan and Leath would also like to have their deadline

extended in the event pretrial motions are necessary.

       4.     The trial in this case is scheduled for August and extending the pretrial

motions deadline for a period of 30 days would not impact the trial date or the

resolution of any pretrial motions prior to the trial date.

       5.     Accordingly, the parties propose a new deadline of Monday, April 26,

2021, which is 30 days from the present deadline of March 26, 2021.

       It is so stipulated.

       Dated March 26, 2021.

The Law Offices of Kristina                        Christopher Chiou
Wildeveld & Associates,                            Acting United States Attorney
      /s/ Lisa A. Rasmussen                              /s/ Brett C. Ruff
___________________________________                __________________________________
BY: LISA A. RASMUSSEN, ESQ.                        BY: BRETT C. RUFF
      Nevada Bar No. 7491                                Assistant United States Attorney
      Counsel for Justin Wright                          Counsel for USA



Rene Valladares                                    Pitaro & Fumo, Chtd
Federal Public Defender

      /s/ Nisha Brooks-Whittington                       /s/ Dustin Marcello
___________________________________                _________________________________
BY: NISHA BROOKS-WHITTINGTON                       BY: DUSTIN MARCELLO, ESQ.
      Assistant Federal Public Defender                  NV Bar No. 10134
      Counsel for Alexis Catalan                         Counsel for Daniel Leath




                                             -2-
     Case 2:20-cr-00167-JCM-NJK Document 44
                                         45 Filed 03/26/21
                                                  03/29/21 Page 3 of 3




                                        ORDER

      Upon the stipulation of the parties, and good cause appearing,

      IT IS HEREBY ORDERED that the deadline for filing all pretrial motions shall be

extended to Monday, April 26, 2021.

      IT IS FURTHER ORDERED that the responses to such motions shall be filed and

served within fourteen (14) calendar days from the date of service of the motion.

      IT IS FURTHER ORDERED that a reply brief may be filed and served within

seven (7) calendar days from the date of service of the response and that the reply brief
shall only address arguments made in the response to the motion.

      Dated: _____________
             March 29, 2021.

                                         _______________________________________
                                         The Honorable James C. Mahan
                                         United States District Judge




                                           -3-
